Citation Nr: 0708548	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran had qualifying service in the Philippines 
Commonwealth Army from December 1941 to August 1942 and from 
October 1944 to November 1945.  He was a prisoner of war from 
April 1942 to August 1942.  The appellant is the veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in January 2005 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for the cause of the 
veteran's death, based solely on a regulatory amendment to 38 
C.F.R. § 3.309(c) which added atherosclerotic heart disease 
and hypertensive vascular disease and their complications to 
the list of conditions for which entitlement to service 
connection is presumed for a former prisoner of war.  
 
In May 2005, the appellant perfected her appeal and elected 
to have the case decided without a hearing.  


FINDINGS OF FACT

1. The death certificate shows that in December 1997 the 
veteran died of an acute myocardial infarction; at the time 
of the veteran's death, service connection was not in effect 
for any disability.

2. In a rating decision in January 2005, the RO granted 
service connection for the cause of the veteran's death, 
effective from October 7, 2004, based solely on a regulatory 
amendment to 38 C.F.R. § 3.309(c) which added atherosclerotic 
heart disease and hypertensive vascular disease and their 
complications to the list of conditions for which entitlement 
to service connection is presumed for a former prisoner of 
war, which became effective on October 7, 2004. 

CONCLUSION OF LAW

The criteria for an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.114, 3.400 (2006). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Where, as here, service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an earlier effective 
date for the award of service connection.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service records to include a Processing Affidavit and 
physical examination report dated in November 1945 are 
negative for any findings attributable to a myocardial 
condition or localized edema during captivity.  

After service, a medical report, dated in January 2005, shows 
that the veteran was treated from 1989, until the time of his 
death for chest pains, paroxysmal nocturnal dyspnea, 
orthopnea, and fatigability.  The veteran was advised to 
undergo a coronary bypass surgery, but had a cardiac arrest 
before the procedure could be performed.  

The veteran died in December 1997.  The death certificate 
recorded the cause of death as acute myocardial infarction.  
At the time of the veteran's death, service connection was 
not in effect for any disability.  

In March 2004, the appellant submitted an application for 
service connection for the veteran's cause of death.  

Criteria and Analysis

Where an award of dependency and indemnity compensation is 
granted pursuant to a liberalizing law, the effective date of 
such award shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such an award be 
retroactive for more than one year from the date of 
application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

Effective August 24, 1993, VA recognized a causal connection 
between episodes of localized edema during captivity and the 
subsequent development of ischemic heart disease in former 
prisoner's of war, such as the veteran.  38 C.F.R. § 3.309(c) 
(2004).  

Effective October 7, 2004, 38 C.F.R. § 3.309(c) (2005) was 
amended to included atherosclerotic heart disease or 
hypertensive vascular disease, including hypertensive heart 
disease, and their complications including myocardial 
infarction. 



As the grant of service connection for the cause of the 
veteran's death was based on the liberalizing law, allowing 
for the grant of the benefit on a presumptive basis for a 
former prisoner of war, who died of a myocardial infarction, 
the effective date is set by law as not earlier than the 
effective date of the liberalizing law, which in this case is 
October 7, 2004, which was properly assigned as the effective 
date.  38 C.F.R. § 3.114.  Thus, there is no factual or legal 
basis to assign an effective date earlier than October 7, 
2004, for the grant of service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.114.


ORDER

An effective date earlier than October 7, 2004, for the grant 
of service connection for the cause of the veteran's death is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


